In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana

                 ______________________________

                       No. 06-08-00128-CV
                 ______________________________


            KENNETH V. BURKHALTER, JR., Appellant

                                  V.

KENNETH L. BONNETTE, JR., AND WIFE, LISA G. BONNETTE, Appellees



            On Appeal from the 71st Judicial District Court
                       Harrison County, Texas
                      Trial Court No. 08-0303




             Before Morriss, C.J., Carter and Moseley, JJ.
               Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Kenneth V. Burkhalter, Jr., the sole appellant in this case, has filed a motion seeking to

dismiss his appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is

granted. See TEX . R. APP . P. 42.1.

       We dismiss the appeal.



                                                    Jack Carter
                                                    Justice

Date Submitted:        February 4, 2009
Date Decided:          February 5, 2009




                                                2